Citation Nr: 0825091	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1973 
to January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that hepatitis C is not 
related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301(d), 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a March 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because he was so 
notified in December 2007 and March 2008 letters which were 
followed by a March 2008 readjudication.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The March 2005 letter also requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated in the line of duty of active service.  38 
U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303(a).  There 
must be chronic disability resulting from any inservice 
occurrence of an injury or disease, and if there is no 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  An injury or 
disease incurred during active service shall not be deemed in 
the line of duty if it is the result of alcohol or drug 
abuse, including the use of illegal drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(d). 

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or razor blades.  VBA letter 
211B (98-110) November 30, 1998.  

The veteran's service entrance examination was negative for 
hepatitis.  January and May 1974 service medical records 
noted negative bile tests.  May 1974 service records assessed 
an upper respiratory infection and possible or rule out 
hepatitis.  There was a negative bile test.  The veteran was 
given light duty for 5 days.  In a January 20, 1975 service 
record, the veteran reported malaise and anorexia of 2 weeks.  
The plan was to conduct metabolic testing.  On January 22, a 
metabolic panel was conducted.  A February 13, 1975 service 
record noted a negative bile test.  In a March 6, 1975 
service record, the veteran reported malaise, cough, and sore 
throat of 10 days.  That day, a metabolic panel was requested 
to rule out hepatitis and increased liver function tests.  On 
March 10, a metabolic panel was conducted.  March 10 and 11 
service medical records noted a normal serum bilirubin was, 
negative bile tests, and increased liver function tests.  A 
November 1976 service discharge examination was negative for 
hepatitis C.

January and June 2004 VA medical records noted elevated liver 
function tests.  A November 2004 VA record noted abnormal 
liver function tests.  In a December 2004 VA record, the 
veteran reported a history of an inservice hepatitis 
diagnosis.

At a February 2005 VA general medical examination, the 
diagnosis was hepatitis C.  The examiner noted that the 
veteran did not have a history of alcohol abuse or dependence 
or IV drug use.  A February 2005 VA medical record noted 
hepatitis C.  The veteran reported IV drug use twice in 1973, 
intranasal cocaine use once, sometime between 1973 and 1977, 
and no use of crack cocaine.  He stated that during service 
he exchanged blood in a blood brothers finger prick.  The 
veteran reported that he had never worked in a healthcare 
setting, did not have more than 10 lifetime sexual partners, 
and never had more than 5 sexual partners in one year.  

In a March 2005 lay statement, the veteran asserted that he 
incurred hepatitis C during service, in 1974 or 1975.  In an 
April 2005 statement, the veteran stated that he was given 
bedrest during service, in either summer 1974 or 1975 due to 
weakness and fatigue.  

April 2005 VA medical records noted chronic hepatitis C.  A 
July 2005 VA liver examination was conducted upon a review of 
the claims file.  The veteran reported that in 1975 he was 
put on bedrest and confined to his barracks for 1 to 2 weeks 
due to hepatitis.  The veteran reported that his liver 
enzymes were elevated, and that a few months prior to 
becoming sick, he used IV heroin one time.  The examiner 
found a history of injecting drug use and high risk sexual 
practices.  The diagnosis was hepatitis C.  The examiner 
opined that the risk factor of IV heroin was the most likely 
cause of his hepatitis C, but also opined that it was at 
least as likely as not that the veteran's current hepatitis C 
was related to his symptoms during service.  A July 2005 VA 
medical record noted elevated liver enzymes.  

In a November 2005 statement, the veteran asserted that he 
experimented with IV drug use one time and used a brand new 
needle.  He stated that he was apprehensive about the drug 
use, so he insisted upon a new needle.  He stated that upon 
reflection the date of the drug use was about 1974 or 1975.  

A December 2005 VA medical record noted chronic hepatitis C.  
January 2006 VA record noted improved liver enzymes.  
February, March, May, and June 2006 VA records noted chronic 
hepatitis C.  A March 2008 VA medical opinion was obtained 
upon a review of the claims file.  The examiner stated that 
March 1975 service records noted barracks bedrest, that the 
veteran had reported intravenous drug use twice in 1973, 
intranasal cocaine use once in between 1973 and 1977, high-
risk sex in Germany with condoms, and a blood brothers finger 
prick, but no blood transfusion before 1992.  The examiner 
also noted that hepatitis was diagnosed in November 2004.  
The diagnosis was chronic hepatitis C.  The examiner opined 
that the veteran's hepatitis C was more likely than not due 
to his intravenous drug use or intranasal cocaine use and 
less likely than not related to his general active service.  

The evidence of record does not support a finding of service 
connection for hepatitis C.  There is a current diagnosis of 
hepatitis C.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. 
Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  There is no diagnosis of hepatitis C during 
service, although there are elevated liver function tests and 
other symptoms contained in the service medical records.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Regardless, the medical evidence of record 
demonstrates that the veteran's hepatitis C is not related to 
the veteran's general active service.  Id. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  A VA examiner, upon a review of the 
claims file, determined that the veteran's hepatitis C was 
not less likely than not due to his general active service.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  Although the veteran asserts that his 
hepatitis C is not related to his IV or intranasal drug use, 
his testimony is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Moreover, 
the VA examiner determined that the veteran's hepatitis C was 
more likely than not related to the veteran's inservice IV 
and intranasal drug use.  38 C.F.R. § 3.301(d) (a disease 
incurred during active service shall not be deemed in the 
line of duty if it is the result of the use of illegal 
drugs); see also Prejean, 13 Vet. App. at 448-9; Colvin, 1 
Vet. App. at 175.  Accordingly, service connection for 
hepatitis C is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


